Citation Nr: 0947309	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-06 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2008 and July 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively granted service connection and assigned a 50 
percent disability rating for PTSD, effective December 5, 
2006; and denied entitlement to TDIU.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

Since December 5, 2006, the effective date of service 
connection, the Veteran's PTSD has been productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

Since December 5, 2006, the effective date of service 
connection, the criteria for a rating of 70 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 9411 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

The Veteran's PTSD has been rated as 50 percent disabling 
under DC 9411.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2009).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

By way of history, the Veteran enlisted in the Army National 
Guard in 1994, with an eight year contract of service.  In 
1995, after completing basic training and while completing 
her second duty assignment, the Veteran was assaulted by her 
Sergeant.  She subsequently went absent without leave and was 
discharged under conditions other than honorable.  A February 
2008 administrative decision changed her character of 
discharge to honorable, based upon mitigating and compelling 
circumstances.  The Veteran contends that the sexual assault 
in service has impacted her life severely, causing daily 
emotional stress and trouble sustaining employment, 
especially when working with men.

On November 2006 private psychiatric evaluation, the Veteran 
reported that she was "living in the past."  She reported 
PTSD symptoms which included nightmares, flashbacks, and 
avoidant behavior.  She had trouble with relationships, 
especially with men.  She was irritable and angry, which 
interfered with her ability to function at work or socially.  
The examiner noted that the Veteran had been hospitalized 
several times in the past due to psychotic behavior and 
substance abuse problems.  She had been followed by a mental 
health clinic since 1999.  Her recent medications had 
decreased the amount of nightmares.  She had three previous 
suicide attempts.  She did not have current suicidal 
ideations.  She generally felt that she was a "loser," and 
showered three times a day to "feel clean."  She described 
high and low mood swings.  She also had a history of severe 
assaultive behavior due to her paranoia.  She stated that she 
sometimes heard the voice of her abuser, but denied 
experiencing any hallucinations. 

With regard to her social history, she reported that she 
lived with her mother and was divorced.  She had no children.  
She had a family history of mental disorders, and her brother 
had recently committed suicide.  She denied any current drug 
use.  With regard to her legal history, she had multiple DUIs 
and had spent time in jail.  She had also been on probation 
for a felony.  With regard to her employment history, she 
reported that her longest job had been as an assistant to a 
broker for a real estate company, but that she was not 
currently employed.  She was looking for employment.  

Mental status examination revealed that she was well dressed 
and had good eye contact.  She had fair grooming and hygiene.  
She was superficially cooperative, but became agitated when 
interrupted.  She was very talkative and had pressure of 
speech.  She described her mood as fearful.  She was tearful 
when talking about her sexual trauma.  Her thought process 
was noticeable for circumstantiality and had slight flight of 
ideations.  Her insight appeared fair, and her judgment was 
questionable.  The diagnosis was bipolar disorder, mixed; 
rule out schizoaffective disorder, bipolar type; cocaine, 
nicotine, and alcohol dependence, in early remission; and 
rule out PTSD.  Based upon the above, a GAF score of 45-50 
was assigned, with the lowest score being 30.  

On February 2008 VA psychiatric examination, the Veteran 
reported daily symptoms of depression and anxiety, which 
began after her rape.  The examiner found her symptoms to be 
moderate in degree.  She reported some social phobia, which 
affected her ability to work.  She had approximately one 
panic attack per week, which ranged from mild to moderate 
severity.

With regard to her social history, the Veteran reported that 
she had a very good relationship with her mother, and with 
two of her siblings.  She was in a relationship which 
appeared to be good.  Her social support and hobbies included 
painting, camping, fishing, and swimming.  She felt that 
others did not like her personality.  She stated that she was 
generally afraid of men and it was difficult for her to be 
alone.  Although the Veteran stated that she had not consumed 
alcohol for one year, the examiner felt that she might have 
been minimizing her substance usage, as she had a related 
felony and multiple DUIs.

With regard to her employment history, she reported many 
previous employment positions, including working as a vacuum 
cleaner salesperson for three years, then as a broker 
assistant to a realtor for two years, a dental assistant for 
one year, and at Pizza Hut for six months.  She was 
collecting social security disability benefits due to her 
bipolar disorder since 2002.  She stated that she talked too 
much while in job interviews and did not give a good 
impression.  She stated that she was hired by Walgreen's, but 
was unable to work there due to a past felony.  She wanted to 
return to college and wished to find employment.  She did not 
attribute her unemployment to her PTSD.

The Veteran's overall assessment of psychosocial adjustment, 
progression through developmental milestones, and general 
level of functioning was considered to be marginal, but 
improving.  

On mental status examination, the Veteran was at first 
apprehensive and afraid of the examination, but was then able 
to become forthcoming.  There was no impairment of thought 
process of communication, nor was there any sign of delusions 
or hallucinations.  There was no inappropriate behavior, 
except at one point she launched into a "histrionic" 
display about the rape and its affects on her life.  Her 
hygiene was fair and her concentration was poor.  Her memory 
was good and she was oriented in all spheres.  There was no 
memory loss or impairment.  Her judgment was "spotty" and 
her insight was somewhat poor.  There were no obsessive or 
ritualistic behavior.  Rate and flow of speech was normal.  
Her mood was depressed, and she noted that she could not be 
alone.  She had impaired impulse control when it came to 
spending money.  She did not have any current nightmares and 
took medication to help her sleep.  The diagnosis was PTSD, 
chronic.  She was also found to exhibit traces of cluster B 
personality disorders.  Based upon the above findings, the 
examiner assigned a GAF score of 50.

VA treatment records dated from August 2008 to January 2009 
reflect that the Veteran applied for vocational 
rehabilitation educational benefits, and professed a desire 
to attend school to become a phlebotomist.  She also received 
care through the mental health intensive case management 
team, including home visits.  The records uniformly reflect 
that the Veteran was alert, oriented, and cooperative.  Her 
behavior was appropriate and her mood ranged from good to 
euthymic.  There were no findings of psychosis, and there 
were negative symptoms of chronic psychiatric disability.  In 
August 2008, the Veteran was voluntarily hospitalized due to 
an emotional crisis.  She stated that she was fearful that 
her boyfriend would become sexually abusive.  She later 
retracted this statement.  She stated that she had stopped 
taking a certain medication a month previously because her 
boyfriend told her to stop.  She was noted to be extremely 
paranoid and hostile.  She stated that she was depressed and 
felt hopeless and helpless, which was related to her bipolar 
disorder and schizophrenia.  She was noted to make frequent 
sexual references.  Her hospital course was one of dramatic 
improvement, namely with reinstatement of her medication.  
Her discharge diagnosis was schizoaffective disorder and 
PTSD, with no current reported symptoms.  Upon admission, she 
was assigned a GAF score of 35, and upon discharge a GAF 
score of 50 to 55.  

At her August 2009 hearing before the Board, the Veteran 
stated that she was seeing a social worker on a weekly basis 
and adhering to her medications.  She stated that she had 
gained eighty pounds since she was diagnosed with PTSD in 
2006.  She stated that her PTSD had led to her past divorce, 
and that she had a lot of social anxiety.  She stated that 
she did not have any close relationships.  In terms of 
employment, she stated that she would place advertisements in 
the newspaper for painting jobs, but the work was sporadic.  
She stated that she was able to get hired, but was not able 
to maintain employment. 

In this case, on November 2006 private examination, the 
Veteran was assigned a GAF score of 45 to 50.  On February 
2008 VA examination, she was assigned a GAF score of 50.  On 
August 2008 admission to the VA hospital, she was assigned a 
GAF score of 35, with a GAF score of 50-55 on discharge five 
days later.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126 (2009); VAOPGCPREC 
10-95 (Mar. 1995).

According to the DSM-IV, GAF scores of 51 to 60 reflect 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, and school functioning (e.g. few 
friends, conflicts with peers or co-workers).  GAF scores of 
41 to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores of 31 
to 40 reflects some impairment in reality testing or 
communication (speech at times illogical or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (depressed man 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).

Resolving doubt in the Veteran's favor, the Board finds that 
a 70 percent rating is warranted for PTSD, effective from 
December 5, 2006, the effective date of service connection.  
As a result of PTSD, the Veteran has deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood.  Socially, the Veteran has been shown to have some 
meaningful relationships, with her boyfriend, her mother, and 
her two siblings.  However, she has also been described as 
guarded and angry.  She has stated she is unable to be alone, 
which hampers her ability to have hobbies and complete 
activities, and she suffers from irritable bouts and anxiety 
around others.  In that regard, she has been shown to have 
social phobias related to being in a big group, especially in 
a work environment.  Additionally, her in-service assault has 
affected her relationships with men, and, according to the 
Veteran, the aftermath of that assault ended her marriage.  

Occupationally, the Veteran has demonstrated difficulty in 
maintaining employment, as being in stressful environments 
has caused her to experience anxiety.  The record 
demonstrates numerous occupations and job positions, which 
the Veteran was not able to continue, in part due to her 
PTSD.  Additionally, she has reported experiencing frequent 
panic attacks, and suffers from paranoia and fear of those 
around her.  The Veteran has made several suicide attempts, 
and has been hospitalized on multiple occasions.  The record 
also demonstrates that she suffers from impaired impulse 
control in the form of excessive spending.  Therefore, 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that a 70 percent rating is warranted, as the 
Veteran's history demonstrates clear occupational and social 
impairment, with deficiencies in most areas.

However, the Board finds that a schedular rating in excess of 
70 percent is not warranted.  Here, there evidence does not 
indicate that the Veteran's PTSD results in total 
occupational and social impairment.  On August 2008 VA 
examination and on November 2006 private examination, there 
was no evidence of gross impairment in thought processes or 
communication, nor does the record demonstrate any persistent 
delusions or hallucinations.  Additionally, the Veteran has 
not displayed grossly inappropriate behavior, nor has she 
been shown to have trouble maintaining activities of daily 
living.  She has been shown to be oriented to time and place, 
and her memory has been intact.

Thus, the Board finds that the overall level of 
symptomatology more nearly approximates the criteria for a 70 
percent rating.  With respect to whether the Veteran's PTSD 
warrants more than a 70 percent disability rating, the Board 
finds that the preponderance of the evidence is against such 
a finding.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's PTSD, but, as 
discussed above, findings supporting a rating in excess of 70 
percent have not been documented.  Therefore, the Board finds 
that referral for assignment of an extraschedular rating for 
PTSD is not warranted because the currently assigned rating 
adequately reflects the disability caused by the Veteran's 
symptomatology.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of 
the credible evidence demonstrates that since December 5, 
2006, when service connection became effective, the Veteran's 
PTSD has warranted a 70 percent rating, but no higher.  
However, the preponderance of the evidence is against the 
assignment of a rating higher than 70 percent.  Reasonable 
doubt has been resolved in favor of the Veteran in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for PTSD 
arises from her disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's private and VA treatment records, afforded 
her a VA examination in February 2008, and heard testimony in 
August 2009.  The Board finds these actions have satisfied 
VA's duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

An initial rating of 70 percent, but not higher, for PTSD, is 
granted.


REMAND

Additional development is necessary prior to further 
disposition of the claim for TDIU.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The above decision grants a 70 percent disability rating for 
PTSD.  The Veteran has no other service-connected 
disabilities.  As the Veteran has a single disability rated 
at 70 percent, she meets the percentage criteria found in 38 
C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the Veteran is unemployable by reason of her service-
connected disability alone, taking into consideration her 
educational and occupational background, such that a TDIU 
rating may be assigned.

In this regard, the Board finds that the record reveals 
several areas that require clarification.

On her March 2008 claim for TDIU, the Veteran contended that 
she was unable to work due to her PTSD, and that the last 
time that she was employed was in October 2006.  On February 
2006 VA psychiatric examination, she was found to have 
trouble maintaining employment due to her PTSD symptoms, 
which made her fearful of men and anxious in stressful 
situations.  The examiner stated that it was not "clear-
cut" as to whether her unemployment was due to her service-
connected PTSD or to her previous diagnosis of bipolar 
disorder, for which she received social security disability.  
She stated to the examiner that she looked forward to working 
and was not contending that her PTSD stopped her from 
working. 

VA treatment records dated from August 2008 to January 2009 
reflect that the Veteran applied for vocational 
rehabilitation benefits in order to attend college in order 
to pursue a professional degree.  The outcome of that 
application is not of record.  The Veteran's vocational 
rehabilitation folder has not been associated with the claims 
file.  As the records associated with her claim for 
vocational rehabilitation benefits may include evidence 
pertinent to her TDIU claim, such records should be obtained.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Records from the Social Security Administration (SSA) are 
also outstanding.  At her August 2009 hearing, the Veteran 
submitted a waiver with regard to obtaining her Social 
Security Records, stating that she did not wish for the case 
to be remanded simply for those documents.  However, the 
record reflects that the Veteran was awarded disability 
benefits by SSA based upon her bipolar disorder, effective in 
2002.  Because the decision and the records upon which this 
grant of benefits was based are not included in the claims 
folder, and because they are pertinent to her claim for TDIU, 
these should be obtained on remand. 

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Because the Veteran is unemployed and, as of this decision, 
her service-connected PTSD satisfies the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds that VA must obtain a medical opinion to determine 
whether it is at least as likely as not that her service-
connected PTSD renders her unable to secure or follow a 
substantially gainful occupation because soliciting such an 
opinion is necessary to adjudicate this claim.  At the time 
of the previous VA psychiatric examination, the Veteran was 
not contending that her PTSD stopped her from maintaining 
employment, and, in that respect, the examination report does 
not provide a probative opinion as to her current 
employability.  Thus, the Board has no discretion and must 
remand this matter to afford the Veteran a VA examination, 
the report of which must address the above inquiry.  38 
U.S.C.A. § 5103A; Colayong v. West, 12 Vet. App. 524 (1999); 
Friscia v. Brown, 7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records related to the 
Veteran's application for vocational 
rehabilitation benefits and associate any 
vocational rehabilitation folder with the 
claims folder.  All efforts to obtain VA 
records should be fully documented, and a 
negative response must be provided if the 
records are not available.

2.  Contact the Social Security 
Administration and request that agency to 
provide a copy of the administrative 
decision granting the Veteran disability 
benefits as well as the medical records 
upon which the decision was based.

3.  Schedule the Veteran for a social and 
industrial examination for the purpose of 
ascertaining the cumulative impact of the 
Veteran's service-connected disability on 
her unemployability.  The examiner should 
opine as to whether the Veteran's service-
connected PTSD, without consideration of 
her non-service-connected disabilities, 
renders her unable to secure or follow a 
substantially gainful occupation.  
Finally, if the Veteran's service-
connected PTSD does not render her 
unemployable, the examiner should suggest 
the type or types of employment in which 
the Veteran would be capable of engaging 
with her current service-connected 
disability, considering her current skill 
set and educational background.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009). 


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


